OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21483 Veracity Funds (Exact name of registrant as specified in charter) 401 West Main Street, Suite 2100Louisville, Kentucky (Address of principal executive offices) (Zip code) Wade R. Bridge, Esq. Ultimus Fund Solutions, LCC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (502) 379-6980 Date of fiscal year end:February 28, 2011 Date of reporting period: August 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Veracity Funds Veracity Small Cap Value Fund Semi-Annual Report August 31, 2010 (Unaudited) Investment Advisor Administrator Integrity Asset Management, LLC Ultimus Fund Solutions, LLC 401 West Main Street, Suite 2100 P.O. Box 46707 Louisville, Kentucky 40202 Cincinnati, Ohio 45246-0707 1-866-896-9292 Veracity Small Cap Value Fund Sector Diversification (% of Net Assets) As of August 31, 2010 (Unaudited) Top Ten Equity Holdings As of August 31, 2010 (Unaudited) Company Primary Business Sector Classification % of Net Assets Magellan Health Services, Inc. Health Care Providers & Services Health Care 1.4% TreeHouse Foods, Inc. Food Products Consumer Staples 1.4% DiamondRock Hospitality Co. - REIT Real Estate Investment Trusts (REITs) Financials 1.3% Key Energy Services, Inc. Energy Equipment & Services Energy 1.3% Highwoods Properties, Inc. - REIT Real Estate Investment Trusts (REITs) Financials 1.3% Whitney Holding Corp. Commercial Banks Financials 1.3% AMERIGROUP Corp. Health Care Providers & Services Health Care 1.2% Innophos Holdings, Inc. Chemicals Materials 1.2% Ruddick Corp. Food & Staples Retailing Consumer Staples 1.2% BE Aerospace, Inc. Aerospace & Defense Industrials 1.2% 1 Veracity Small Cap Value Fund Schedule of Investments August 31, 2010 (Unaudited) COMMON STOCKS - 96.8% Shares Value Consumer Discretionary - 10.4% Buckle, Inc. (The) $ Callaway Golf Co. CEC Entertainment, Inc. (a) Cooper Tire & Rubber Co. Cracker Barrel Old Country Store, Inc. Dana Holding Corp. (a) Entercom Communications Corp. (a) Foot Locker, Inc. Gaylord Entertainment Co. (a) Genesco, Inc. (a) Isle of Capri Casinos, Inc. (a) Jones Apparel Group, Inc. Media General, Inc. - Class A (a) OfficeMax, Inc. (a) RC2 Corp. (a) Ryland Group, Inc. (The) Stage Stores, Inc. Tenneco, Inc. (a) Consumer Staples - 3.2% Casey's General Stores, Inc. Ruddick Corp. TreeHouse Foods, Inc. (a) Energy - 5.2% Berry Petroleum Co. - Class A Complete Production Services, Inc. (a) Helix Energy Solutions Group, Inc. (a) Key Energy Services, Inc. (a) Kodiak Oil & Gas Corp. (a) Lufkin Industries, Inc. Venoco, Inc. (a) Financials - 29.7% AmTrust Financial Services, Inc. Associated Estates Realty Corp. - REIT Assured Guaranty Ltd. Cardinal Financial Corp. Cedar Shopping Centers, Inc. - REIT Cogdell Spencer, Inc. - REIT Colonial Properties Trust - REIT Developers Diversified Realty Corp. - REIT DiamondRock Hospitality Co. - REIT (a) Education Realty Trust, Inc. - REIT First Financial Bancorp FPIC Insurance Group, Inc. (a) Fulton Financial Corp. See accompanying notes to financial statements. 2 Veracity Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS - 96.8% (Continued) Shares Value Financials - 29.7% (Continued) Hancock Holding Co. $ Hanover Insurance Group, Inc. (The) Highwoods Properties, Inc. - REIT Inland Real Estate Corp. - REIT Lexington Realty Trust - REIT National Penn Bancshares, Inc. National Retail Properties, Inc. - REIT Pacific Continental Corp. PacWest Bancorp Pennsylvania Real Estate Investment Trust - REIT Post Properties, Inc. - REIT Radian Group, Inc. RLI Corp. Seacoast Banking Corp. of Florida (a) Sunstone Hotel Investors, Inc. - REIT (a) Susquehanna Bancshares, Inc. Trustmark Corp. U-Store-It Trust - REIT Waddell & Reed Financial, Inc. - Class A Washington Real Estate Investment Trust - REIT Western Alliance Bancorp (a) Whitney Holding Corp. World Acceptance Corp. (a) Zions Bancorp. Health Care - 7.1% AMERIGROUP Corp. (a) Cooper Cos., Inc. (The) Health Management Associates, Inc. - Class A (a) ICU Medical, Inc. (a) King Pharmaceuticals, Inc. (a) LifePoint Hospitals, Inc. (a) Magellan Health Services, Inc. (a) Medicis Pharmaceutical Corp. - Class A Industrials - 14.4% AAR CORP. (a) ABM Industries, Inc. Actuant Corp. - Class A Atlas Air Worldwide Holdings, Inc. (a) Baldor Electric Co. BE Aerospace, Inc. (a) Ceradyne, Inc. (a) Consolidated Graphics, Inc. (a) Crane Co. Dycom Industries, Inc. (a) EMCOR Group, Inc. (a) Genesee & Wyoming, Inc. - Class A (a) Great Lakes Dredge & Dock Co. See accompanying notes to financial statements. 3 Veracity Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS - 96.8% (Continued) Shares Value Industrials - 14.4% (Continued) Hexcel Corp. (a) $ Mueller Water Products, Inc. - Class A Old Dominion Freight Line, Inc. (a) Robbins & Myers, Inc. Standex International Corp. Tetra Tech, Inc. (a) Wabash National Corp. (a) Werner Enterprises, Inc. Information Technology - 12.0% Aviat Networks, Inc. (a) Benchmark Electronics, Inc. (a) Comtech Telecommuncations Corp. (a) Diodes, Inc. (a) Entegris, Inc. (a) Fairchild Semiconductor International, Inc. (a) Integrated Device Technology, Inc. (a) JDA Software Group, Inc. (a) Lawson Software, Inc. (a) Mentor Graphics Corp. (a) Parametric Technology Corp. (a) Photronics, Inc. (a) Plexus Corp. (a) Sapient Corp. TriQuint Semiconductor, Inc. (a) TTM Technologies, Inc. (a) Veeco Instruments, Inc. (a) Materials - 8.7% AK Steel Holding Corp. Carpenter Technology Corp. Innophos Holdings, Inc. OMNOVA Solutions, Inc. (a) Quaker Chemical Corp. Rockwood Holdings, Inc. (a) RTI International Metals, Inc. (a) Schnitzer Steel Industries, Inc. - Class A Solutia, Inc. (a) Spartech Corp. (a) Temple-Inland, Inc. Worthington Industries, Inc. Telecommunication Services - 0.9% Cincinnati Bell, Inc. (a) PAETEC Holding Corp. (a) Utilities - 5.2% Cleco Corp. See accompanying notes to financial statements. 4 Veracity Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS - 96.8% (Continued) Shares Value Utilities - 5.2% (Continued) El Paso Electric Co. (a) $ IDACORP, Inc. New Jersey Resources Corp. PNM Resources, Inc. Vectren Corp. Total Common Stocks(Cost$139,145,271) $ MONEY MARKET FUNDS - 3.5% Shares Value First American Treasury Obligations Fund- Class Y, 0.00% (b) (Cost $5,208,670) $ Total Investments at Value - 100.3% (Cost $144,353,941) $ Liabilities in Excess of Other Assets-(0.3%) ) Net Assets - 100.0% $ REIT - Real Estate Investment Trust. (a) Non-income producing security. (b) Variable rate security.The rate shown is the 7-day effective yield as of August 31, 2010. See accompanying notes to financial statements. 5 Veracity Small Cap Value Fund Statement of Assets and Liabilities August 31, 2010 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 1) $ Receivable for investment securities sold Receivable for capital shares sold Dividends receivable Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Payable for capital shares redeemed Payable to Advisor (Note 3) Payable to administrator (Note 3) Accrued distribution and service plan fees (Note 3) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ PRICING OF CLASS R SHARES Net assets applicable to Class R shares $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value and offering price per share (a) (Note 1) $ PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value and offering price per share (a) (Note 1) $ (a) Redemption price varies based on length of time held (Note 1). See accompanying notes to financial statements. 6 Veracity Small Cap Value Fund Statement of Operations For the Six Months Ended August 31, 2010 (Unaudited) INVESTMENT INCOME Dividends $ Interest 4 TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 3) Mutual fund services fees (Note 3) Distribution and service plan expense - Class R (Note 3) Custodian and bank service fees Compliance service fees (Note 3) Professional fees Trustees' fees and expenses Registration fees - Common Registration fees - Class R Registration fees - Class I Insurance expense Postage and supplies Other expenses NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments ) NET REALIZED AND UNREALIZED LOSSES ON INVESTMENTS ) NET DECREASE IN NET ASSETS FROM OPERATIONS $ ) See accompanying notes to financial statements. 7 Veracity Small Cap Value Fund Statements of Changes in Net Assets Six Months Ended Year August 31, Ended February 28, (Unaudited) FROM OPERATIONS Net investment income (loss) $ ) $ Net realized gains (losses) from security transactions ) Net change in unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets from operations ) FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income, Class R - ) From net investment income, Class I - ) Decrease in net assets from distributions to shareholders - ) FROM CAPITAL SHARE TRANSACTIONS CLASS R Proceeds from shares sold Reinvestment of distributions to shareholders - Proceeds from redemption fees collected (Note 1) Payments for shares redeemed ) (a) ) Net increase (decrease) in net assets from Class R capital share transactions ) CLASS I Proceeds from shares sold (a) Reinvestment of distributions to shareholders - Proceeds from redemption fees collected (Note 1) 13 23 Payments for shares redeemed ) ) Net increase in net assets from Class I capital share transactions TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT INCOME (LOSS) $ ) $ SUMMARY OF CAPITAL SHARE ACTIVITY CLASS R Shares sold Shares issued in reinvestment of distributions to shareholders - Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding, beginning of period Shares outstanding, end of period CLASS I Shares sold Shares issued in reinvestment of distributions to shareholders - Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of period Shares outstanding, end of period (a) Includes an exchange of shares from Class R to Class I of $30,174,229. See accompanying notes to financial statements. 8 Veracity Small Cap Value Fund - Class R Financial Highlights Per share data for a share outstanding throughout each period: Six Months Ended August 31, Year Ended February 28, Year Ended February 28, Year Ended February 29, Year Ended February 28, Year Ended February 28, (Unaudited) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment income (loss) ) ) Net realized and unrealized gains (losses) on investments ) ) ) Total from investment operations ) ) ) Less distributions: From net investment income - ) - From net realized gains on investments - - - ) ) ) Return of capital - - ) (a) ) - - Total distributions - ) Proceeds from redemption fees collected (Note 1) (a) (a) (a) (a) (a) (a) Net asset value at end of period $ Total return (b) (3.55% ) (c) 76.80% (40.91%
